Exhibit Acies Corporation Appoints Steven Wolberg as Chief Strategy Officer of Acies, Inc. NEW YORK, March 4, 2009 – Acies Corporation (OTCBB: ACIE)(the “Company” or “Acies”), which specializes in payment processing services to small, medium, and large-size merchants across the United States, announced today that its Board of Directors appointed Steven Wolberg as its Chief Strategy Officer on March 1, In this new role, Wolberg will lead the ongoing development of Acies’ corporate strategy and finding key opportunities to drive organic and potential acquisition growth for the Company.Wolberg will focus on directing corporate initiatives and developing strategic alliances with key corporate partners. Mr.
